Citation Nr: 0739956	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral carpal tunnel syndrome. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychogenic impotence.



REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The veteran was afforded a videoconference hearing in October 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.  



FINDINGS OF FACT

1.  In February 2003, the RO last denied the claims on 
appeal, and following notice of this decision, the veteran 
did not appeal by filing a Notice of Disagreement.

2.  Evidence received since the February 2003 rating decision 
is not new and material for the claims on appeal and is not 
so significant that it must be addressed with all of the 
evidence of record in order to fairly adjudicate the claims. 


CONCLUSIONS OF LAW

1.  The RO's February 2003 denial is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received since the 
February 2003 denial, and the claims on appeal are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
letter dated in July 2005.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  This was accomplished 
in the July 2005 VCAA notice letter.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion and any content error is 
harmless, as noted above.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned July 2005 letter, which generally advised the 
veteran to send VA any evidence in his possession that would 
substantiate his claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2007).  The RO has obtained all of the veteran's 
service medical records and VA medical records.  The veteran 
has not indicated the presence of any other outstanding 
relevant records, and he has not requested VA's assistance in 
obtaining any other evidence.  He has solely received 
treatment through VA and the records related to this 
treatment have been obtained.  Accordingly, the Board finds 
that VA has complied with its duties to assist in obtaining 
evidence.  Id.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service. 38 C.F.R. § 3.159 
(2007).  Because the veteran's application to reopen the 
claims on appeal is denied hereinbelow an examination is not 
necessary.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Analysis

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156 (which 
defines "new and material evidence" were changed for claims 
filed on or after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2007)).  The 
appellant's application to reopen was filed after August 29, 
2001 (it was filed in October 2005); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2007).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim. 

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

At the time of the February 2003 rating decision, the 
evidence of record included the veteran's service medical 
records and VA medical records.  The veteran's service 
medical records were silent with respect to his claimed 
disabilities, but VA medical records showed treatment for 
bilateral carpal tunnel syndrome, a cervical spine disability 
and erectile dysfunction.  

Since the February 2003 rating decision, the RO has received 
several pieces of evidence.  In particular, the RO has 
received all of the veteran's VA medical records up to May 
2006 as well as the testimony offered by the veteran at the 
October 2007 Board hearing.  At this hearing, the veteran 
essentially related that his claimed disabilities were due to 
exposure to herbicides in service as well as his military 
duties performed in Vietnam.

The Board finds the evidence submitted since the February 
2003 rating decision is not new and material.  The VA medical 
records regarding the claimed disabilities are duplicative of 
the medical records previously considered, which also show 
diagnosis of these disabilities.  Although the veteran's 
statements regarding a relationship between these 
disabilities and service are new, they are not credible.  
This assertion is not within the scope of the veteran's 
competency because such assertions require professional 
medical evidence; these statements, the Board finds, are not 
credible.  See Justus v. Principi, 3 Vet. App. 510 (1992); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Accordingly, new and material evidence has not 
been received, and the applications to reopen the claims of 
service connection on appeal must be denied.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for bilateral 
carpal tunnel syndrome, and the application to reopen is 
denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a cervical 
spine disability, and the application to reopen is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for psychogenic 
impotence, and the application to reopen is denied.



____________________________________________
JAMES L MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


